DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
The present application is a continuation of US patent application 16/013,800, now US patent 11,147,989.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1 and 17 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 1 and 17, with reference to representative claim 1, the claim recites the limitation “processing device” which uses a generic placeholder (“device”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to one or more of: a general-purpose processor, a microprocessor, a special purpose processor, a digital signal processor, a controller, and a field programmable gate array (paragraph [0070] of Applicant’s specification) and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10, 12-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruchala (US 8,767,917 B2) in view of Oster (US 2014/0070115 A1).

	Regarding claim 1, Ruchala discloses a method, comprising: detecting a potential setup error in a radiation treatment delivery session of a radiation treatment delivery system (10), wherein the setup error corresponds to a change in a current position of a treatment target (54) relative to a prior position of the treatment target (54; due to target movement); and modifying, by a processing device (processor of 62), one or more planned leaf positions of a multileaf collimator (MLCMLC with leaves 50) of the radiation treatment delivery system (10) to compensate for the potential setup error (method described in col. 1 ln. 44-55, col. 12 ln. 53 - col. 14 ln. 4, fig. 9-10, claims 7-8 and 16; system described in col. 3 ln. 38-col. 4 ln. 64, fig. 1; binary MLC described in col. 14 ln. 13-26, fig. 1, claims 7-8 and 16).
	Ruchala does not expressly disclose the change includes a rotation relative to the prior position of the treatment target such that the potential setup error corresponds to the rotation of the prior position of the treatment target.
	Oster discloses a change corresponds to multiple components of rotation of a prior position of a treatment target, to: modify a position of a radiation source of a radiation treatment delivery system to compensate for potential setup error corresponding to at least one of the multiple components of rotation relative to the prior position of the treatment target; and modify the one or more planned leaf positions of an MLC to compensate for at least one remaining component of rotation relative to the prior position of the target (Oster, Abstract, par. [0029]-[0036], [0049], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ruchala in view of the teachings of Oster so that the change includes a rotation relative to the prior position of the treatment target such that the potential setup error corresponds to the rotation of the prior position of the treatment target.
	One would have been motivated to do so to gain an advantage recited in Oster of compensating for movement around a rotational axis (Oster, par. [0049]).

	Regarding claim 2, Ruchala modified teaches the method of claim 1, wherein modifying the one or more leaf positions in the MLC comprises modifying one or more leaf shapes corresponding to one or more leaves of the MLC (Ruchala, col. 3 ln. 38-col. 4 ln. 64, col. 12 ln. 53 - col. 14, col. 14 ln. 13-26, fig. 1, 9-10, claims 7-8 and 16).

	Regarding claim 4, Ruchala modified teaches the method of claim 1, wherein the MLC is a binary MLC (Ruchala, col. 14 ln. 13-26).

	Regarding claim 5, Ruchala modified teaches the method of claim 4, wherein modifying the planned pattern of leaf positions comprises: shifting the planned pattern of leaf positions; and modifying leaf open times of leaves in the shifted pattern of leaf positions on the binary MLC (Ruchala, col. 3 ln. 38-col. 4 ln. 64, col. 12 ln. 53 - col. 14, col. 14 ln. 13-26, fig. 1, 9-10, claims 7-8 and 16).

	Regarding claim 6, Ruchala modified teaches the method of claim 1, wherein the change further corresponds to multiple components of rotation of the prior position of the treatment target, the method further comprising: modifying a position of a radiation source of the radiation treatment delivery system to compensate for the potential setup error corresponding to at least one of the multiple components of rotation relative to the prior position of the treatment target; and modifying the one or more planned leaf positions of the MLC to compensate for at least one remaining component of rotation relative to the prior position of the target (Oster, Abstract, par. [0029]-[0036], [0049], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ruchala in view of the further teachings of Oster.
	One would have been motivated to do so to gain an advantage recited in Oster of compensating for movement around a rotational axis (Oster, par. [0049]).

	Regarding claim 7, Ruchala modified teaches the method of claim 1, wherein the radiation treatment delivery system (10) is a helical radiation treatment delivery system (Ruchala, col. 3 ln. 39 - col. 4 ln. 3; col. 14 ln. 13-26).

	Regarding claim 8, Ruchala modified teaches the method of claim 1, wherein the radiation treatment delivery system (10) is a robotic-based LINAC (linear accelerator) radiation treatment delivery system (Ruchala, col. 3 ln. 39 - col. 4 ln. 3).

	Regarding claim 9, Ruchala modified teaches the method of claim 1, wherein the radiation treatment delivery system (10) is a gantry-based radiation treatment delivery system (with gantry 22; Ruchala, col. 3 ln. 39 - col. 4 ln. 3, fig. 1).

	Regarding claim 10, Ruchala modified teaches the method of claim 1, further comprising continuously moving a treatment couch of the radiation treatment delivery system during the radiation treatment delivery session (constant couch speed; Ruchala, col. 14 ln. 13-26).

	Regarding claim 12, Ruchala modified teaches the method of claim 1, wherein the prior position is identified in a treatment planning image (Ruchala, col. 8 ln. 43-col. 9 ln. 12).

	Regarding claim 13, Ruchala modified teaches the method of claim 1, wherein the current position is identified in a volumetric (4D) X-ray image (Ruchala, col. 8 ln. 43-col. 9 ln. 12).

	Regarding claim 14, Ruchala modified teaches the method of claim 1, wherein the current position is identified in an MR image (MRI; Ruchala, col. 8 ln. 43-col. 9 ln. 12).

	Regarding claim 15, Ruchala modified teaches the method of claim 1, wherein the current position is identified in at least one 2-D X-ray image (CT; Ruchala, col. 8 ln. 43-col. 9 ln. 12).

	Regarding claim 16, Ruchala modified teaches the method of claim 1, wherein the current position is identified by optical tracking of externally visible features (structures or markers of interest; Ruchala, col. 8 ln. 43-col. 9 ln. 12).

	Regarding claim 17, Ruchala discloses a radiation treatment delivery system (10), comprising: a memory (of 62); and a processing device (of 62), operatively coupled to the memory, to: detect a potential setup error in a radiation treatment delivery session, wherein the setup error corresponds to a change in a current position of a treatment target (54) relative to a prior position of the treatment target (54); and modify one or more planned leaf positions of a multileaf collimator (MLC with leaves 50) of the radiation treatment delivery system (10) to compensate for the potential setup error (method described in col. 1 ln. 44-55, col. 12 ln. 53 - col. 14 ln. 4, fig. 9-10, claims 7-8 and 16; system described in col. 3 ln. 38-col. 4 ln. 64, fig. 1; binary MLC described in col. 14 ln. 13-26, fig. 1, claims 7-8 and 16).
	Ruchala does not expressly disclose the change includes a rotation relative to the prior position of the treatment target such that the potential setup error corresponds to the rotation of the prior position of the treatment target.
	Oster discloses a change corresponds to multiple components of rotation of a prior position of a treatment target, to: modify a position of a radiation source of a radiation treatment delivery system to compensate for potential setup error corresponding to at least one of the multiple components of rotation relative to the prior position of the treatment target; and modify the one or more planned leaf positions of an MLC to compensate for at least one remaining component of rotation relative to the prior position of the target (Oster, Abstract, par. [0029]-[0036], [0049], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ruchala in view of the teachings of Oster so that the change includes a rotation relative to the prior position of the treatment target such that the potential setup error corresponds to the rotation of the prior position of the treatment target.
	One would have been motivated to do so to gain an advantage recited in Oster of compensating for movement around a rotational axis (Oster, par. [0049]).

	Regarding claim 19, Ruchala modified teaches the system of claim 17, wherein to modify the one or more leaf positions in the MLC the processing device is to generate a shifted pattern of leaf positions by shifting a planned pattern of leaf positions from a set of one or more leaves of the MLC to a set of adjacent leaves of the MLC, wherein the shifted pattern of leaf positions is centered one or more leaf widths away from the planned pattern of leaf positions (Ruchala, col. 3 ln. 38-col. 4 ln. 64, col. 12 ln. 53 - col. 14, col. 14 ln. 13-26, fig. 1, 9-10, claims 7-8 and 16).

	Regarding claims 20-21, Examiner refers to the rejections of claims 2 and 6 above, respectively.

	Regarding claim 22, Examiner refers to the rejections of claim 7-9 above.

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruchala in view of Oster as applied to claim(s) 1 and 17 above, and further in view of Orton (US 2014/0239204 A1).

Regarding claim 3, Ruchala modified teaches the method of claim 1, but does not expressly disclose the MLC is a non-binary MLC. Ruchala modified teaches a binary MLC as described in the rejection of claim 1 above.
However, Orton discloses “In radiation therapy delivery, the beam aperture is commonly set by a multi-leaf collimator (MLC)” (par. [0005]) and describes both a “conventional” non-binary (i.e., shaping) MLC and a “conventional” binary MLC (par. [0006]-[0010], fig. 1-2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ruchala in view of the teachings of Orton so that the MLC is a non-binary MLC since it has been held to be obvious to substitute known equivalents for the same purpose. See MPEP 2144.06(II).
One would have been motivated to use a non-binary MLC to provide more complex shapes as compared to those generated using a binary MLC.

Regarding claim 18, Examiner refers to the rejection of claim 3 above.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruchala in view of Oster as applied to claim(s) 1 above, and further in view of Dempsey (US 2005/0197564 A1).

	Regarding claim 11, Ruchala modified teaches the method of claim 1, but does not expressly disclose a treatment couch of the radiation treatment delivery system is stationary during the modifying of the one or more planned leaf positions of the MLC.
Dempsey discloses a treatment couch of a radiation treatment delivery system (system for IMRT comprising an MLC) is stationary during modifying of the one or more planned leaf positions of the MLC (par. [0069]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Ruchala in view of the teachings of Dempsey so that a treatment couch of the radiation treatment delivery system is stationary during the modifying of the one or more planned leaf positions of the MLC.
One would have been motivated to do so to gain an advantage of avoiding providing radiation is provided where it is not needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-2, 4-17, and 19-22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3-19 of U.S. Patent No. 11,147,989. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated or rendered obvious by the reference claims as follows:
Instant claim(s)
Reference claim(s)
1-2 and 4
1
5-16
3-14, respectively
17
15
19-22
16-19, respectively


Claim(s) 3 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 15 of U.S. Patent No. 11,147,989 in view of Orton (US 2014/0239204 A1).

Regarding claims 3 and 18, the instant claims are rendered obvious when reference claims 1 and 15, respectively, are modified as described above in the 35 USC 103 rejections of instant claims 3 and 18	.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884